On order of the Court, this is to advise that the Court is considering a proposal to amend GCR 1963, 857. Before determining whether it should be adopted, changed before adoption, or rejected, this notice is given to afford any interested person the opportunity to comment on the form or the merits of the proposal, the text of which is as follows:
(The present language is to be repealed and replaced by the following language unless otherwise indicated below:)
Rule 857. Preparing, Piling, and Serving Briefs and Appendices in Calendar Cases.
.1 Preparing.
(1) Briefs and appendices may be produced by ordinary typographic methods, including typewriting, or by any duplicating or copying *1103process which produces a clear black image on white paper. All briefs and appendices shall be produced in clear type on opaque, unglazed paper 8-1/2 inches by 11 inches in size. The type used shall be in a size no smaller than standard pica typewriting, with double spacing between lines of text. In case of doubt, the clerk may approve in advance a sample of the type or paper to be used. Copies of the reporter’s transcript and other court documents may be inserted in the appendix provided that they are produced on pages 8-1/2 inches by 11 inches in size and are clearly legible. Use of the copy-reduction process on larger court documents in order to comply with the page-size requirement is permitted.
(2X3) (Unchanged.)
(4) Separately bound appendices shall be similarly endorsed, but shall be designated as appendices instead of briefs. All briefs and appendices shall be securely bound, and briefs and appendices of more than 100 pages shall be printed on both sides of the pages.
(5) The clerk shall refuse to accept any brief or appendix not prepared in substantial conformity with the rules. The submission to the clerk of a nonconforming brief or appendix does not satisfy the time limitations for filing briefs and appendices.
(6) References to "printed” or similar references in these rules refer to a method of production described in this rule.
.2 — .5 (Unchanged.)
Publication of this proposal does not mean that the Court will issue an order on the subject, nor does it imply probable adoption in its present form. Timely comments will be substantively considered and your assistance is appreciated by the Court.
A copy of this order will be given to the secretary of the State Bar and to the State Court Administrator so that they can make the notifications specified in GCR 1963, 933. Comments on this proposal may be sent to the Supreme Court clerk within 60 days after it is published in the State Bar Journal.